Title: To Thomas Jefferson from Benjamin Henry Latrobe, 6 March 1808
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington March 6h. 1808 
                  
                  I am exceedingly sorry that the verbal, & written orders given on my departure for Philadelphia respecting the cistern, have not been attended to. I will immediately attend to it, & have the leaks stopped from the place which is discovered to be tight, upwards. This however can only be a temporary measure,—but a Vat-cistern will forever cure the defect, and I will apply to the Secy. of the Navy for permission to have it made at the navy Yard, there being no cooper in the city, Georgetown, or Alexandria who can undertake it. 
                  With the highest respect I am Yours faithfully
                  
                     B Henry Latrobe 
                     
                  
               